DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious a modulator comprising a time slice selector arranged for receiving and storing said groups of time slices outputted by said plurality of shaping means, for selecting a stored baseband frame of a group of time slices from a list of allowable groups of time slices as next frame to be multiplexed on a single stream, and for assigning to said selected baseband frame from a list of allowable time slice numbers, a time slice number associated to the group of time slices to which said selected baseband frame belongs, said modulator further comprising encoding and modulation means to convert said single stream consisting of baseband frames into symbols of a continuous physical carrier to be transmitted at a physical carrier symbol rate greater than or equal to the sum of said symbol rates of said groups of slices.  An updated search has been performed and the closest prior at found is as follows:

Qin et al US (20180278324) teaches a system receives packets of a data stream for transmission in a satellite communications system. The system determines a modulation and coding arrangement for the received packets. The system generates code blocks that include data from the packets of the data stream. The system assigns the generated code blocks for transmission on different carriers. One or more of the different carriers is operated in an adaptive coding and modulation mode to support multiple modulation and coding arrangements within a single carrier. The system transmits the code blocks on the different carriers using the determined one or more modulation and coding arrangements.
Buer et al US (20180019800) teaches end-to-end beamforming systems include end-to-end relays and ground networks to provide communications to user terminals located in user beam coverage areas. The ground segment can include geographically distributed access nodes and a central processing system. Return uplink signals, transmitted from the user terminals, have multipath induced by a plurality of receive/transmit signal paths in the end to end relay and are relayed to the ground network. The ground network, using beamformers, recovers user data streams transmitted by the user terminals from return downlink signals. The ground network, using beamformers generates forward uplink signals from appropriately weighted combinations of user data streams that, after relay by the end-end-end relay, produce forward downlink signals that combine to form user beams.
Limberg US (20140119458) teaches OFDM modulator 15 includes a serial-to-parallel converter for converting the serially generated complex digital samples of the effective OFDM symbols to parallel complex digital samples for inverse discrete Fourier transformation (I-DFT). The OFDM modulator 15 further includes a parallel-to-serial converter for converting the parallel complex digital samples of the I-DFT results to serial complex digital samples supplied from the output port of the OFDM modulator 15 to the input port of a guard-interval-and-cyclic-prefix-insertion unit 16. The output port of the guard-interval-and-cyclic-prefix-insertion unit 16 is connected for supplying successive complex digital samples of a COFDM signal to a first input port of an all-services multiplexer 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478